ORNVEY        GENERAL
                           OFTEXAS




Honorable J. M. Fal.kner                 opinion IO. ww-6c6
Commissioner
Department of Banking                    Re:   Authority of the Finance Cam-
Austin, Texas                                  mission to expend a portion
                                               of the funds af the BankIng
                                               Department for the purpose of
                                               participating in the building
Dear Mr. Falkner:                              Program.

           You have requested an opinion of the following question:

            Pnreuant to the provisions of Chapter 1, Title 16,
       Revised Civil Statutes of Texas, can the Finance Commis-
       sion pleage and oauee to be expended a portion of the
       funds of the Rankihg Department for the purpose of part&l-
       pating in the building program of the State of Texas?

            Artic,le342-112, Vernon's CivilStatutes, provides as follows:

            *The Cammissiotierahal& from tima to time aB di-
       rected by the Finance Ccnmnission,submit to such Ccnmuiesion
       a full and ccrmpletereport of the receipts and expenditures
       of the RanklngDepartmentsnd the Finance C~mnissionmay
       from time to time examine the financial records of the Bank-
       ing Department or cause them to be examined. In addition,
       the Banking Dep&&nent shall be auditea from time to time
       by the State Ad.itm in the came manner ae other State De-
       partments, and the actual costs of such audits shall be paid
       to the State Aud)tor fmm'the funds of the Banking Depart-
       ment. Fee@, penhlties and revenues collected by the Banking
       Departmtit-from every source whatsoever shall be retained
       and held by said Department, and no part of such fees,
       penalties and revenues shall ever be paid into the General
       Revenue Fund ~ofihis state. All expenaee Incurred by the
       Banking Department shall be paid only from such fees, penal-
       ties and revenues, and no such expense shall ever be a
       charge against the funda of this State. The Finance Can-
       mission shall adopt.,and from time to time amend, budgets
       which shall direct the purposes. and prescribe the amounts,
       for which the fees, penalties and revenues of the Banking
       Department shall be expended; and the Finance Commission
Honorable J. M. Falkner; page 2 (~~-608)



       shall, as of December 31, 1951, and annually thereafter,
       report to the~Covernor of the State of Texas the receipts
       and diabursements~of the Banking Department for each
       calendar year; and shall within the first sixty (60) days
       of each succeeding Regular Session of the Legislature make
       a report to the appropriate committees of the House and
       Senate charged with considering legislation pertaining
       to banking.* (Emphasis ours).

            Section 51-b of Article III of the Constitution of Texas creating
the State Building Commiseion and the State Building Fund provides, in part,
a8 followe:
            ” . . . The State Building Fund ehall be expended by
       the Commission upon appropriation by the Legislature for
       the uee8 and purposes set forth in subdivison (c) hereof.

            "(c) Under such terms and oonditions 88 are now or
       may be.hereafter'provided by law, the Commission may acquire
       necessary real and personal property, salvage and dispose
       of property unsuitable for State purposes, modernize, re-
       model, build and equip buildings for State purposes, and
       negotiate and make contracts necessary to carry out and
       effectuate the purpoees herein mentioned."

            Under the provisions of Article 342-112, the State Banking Depart-
ment is required to retain and hold all fees, penalties, or revenues it derives,
and it provides that all expenses incurred by the Ranking Department shall be
paid from the Banking Department funds as directed by the budget adopted by
the Finance Commission. One of the necessary expenses of any State agency is
to provide adequate office space for the effectual operation of such agency.
This may be accomplished by renting office space, purchasing buildings for
office apace, or contra+ng   for the actualconstruotion of office space, pro-
vided monies are available for such purpose. It is therefore our opinion that
the participation of the Finance Commission in the state building program would
be within the enumerated purposes for which the Banking Department funds may be
spent.

            Since all monies of the Banking Department must be retained by it,
the expenditure of the Ranking Department funds could not be made by the State
Building Ccmmission. Therefore, any contract entered into for the construotlon
of office space of the Banking Department would have to be executed by that
agency. You state in your letter that the Finance Commission desires to budget
a certain amount of the Ranking Department funds for the purpose of erecting an
office building to be occupied by several departments making similar contributiona
to the construction of such offlce building by the State Building Commission.
Honorable J. M. Falkner, page 3   (ww-608)



We have examined the provisions of Section 51-b of Article III of tie Con-
stitution of Texas and the provisions of Title 16 of the Revised Civil
Statutes of Texas, 192.5,and can find no provision prohibiting the Finance
Commission from furnishing office space for the Banking Department by this
method. On the contrary, it is our opinion that if the Finance Commission
determines that this method of providing office space is the most efficient
means to accomplish the purpose, it is specifically authorized to do so
under the provisions of Article 342-112.

                                  SUMMARY

                 The Finance Commission is authorized to parti-
                 cipate in the State Building Program and budget
                 Banking Department funds for the purpose of erect-
                 ing an office building to be occupied by the Bank-
                 ing Department as well as other agencies of the
                 State. Such contract should be executed by the
                 Banking Commissioner upon authorization of the
                 Finance Commission.

                                              Yours very truly,

                                              WILL WILSOIi
                                              Attorney General of Texas



                                                  John Reeves
JR:wb:zt                                          Assistant

APPROVED:
OPIIiIOFI
        COMMI!rrEE

Gee. P. Blackburn, Chairman

Riley Eugene Fletcher
C. Dean Davis
Elmer McVey
Paul W. Floyd, Jr.

REVIEWEDFOR THEATTQ-     GERJZRU..
BY: W. V. Geppert